Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-5, 7, 9, 11, 17-22, 24 and 32-35 have been presented for examination based on the amendment filed on 12/28/2020.
 
Response to Applicant’s arguments 
2. 	Applicant’s arguments regarding the rejection under 35 USC 103 have been fully considered but are not persuasive.

Applicant Argument:
 As best understood by Examiner, the summary of applicant’s argument is: Fitch,  in combination with Edhouse do not teach “receiving failure rate data that specifies a measured rate of failure of the drug injection device in response to various peak pressures within the syringe” and "determining a probability of failure of the drug injection device using (i) the received failure rate data and (ii) the predicted peak pressure." and details of the "drug injection device," and applying the received set of parameters to a kinematic model includes "using the kinematic model to model interactions between at least the mechanism, the plunger rod, the plunger, and the syringe carrier."

Examiner’s response:
 Examiner respectfully disagrees with applicant’s argument. 
[0024]-[0027], Figure 2  teaches the claimed limitation of  “receiving failure rate data that specifies a measured rate of failure of the drug injection device in response to various peak pressures within the syringe”, "determining a probability of failure of the drug injection device using (i) the received failure rate data and (ii) the predicted peak pressure." and “applying the received set of parameters to a kinematic model  of the drug injection device  to determine a predicted peak pressure within the syringe, including determining the predicted peak pressure as a function of impact velocity of the liquid drug, and including using the kinematic model to model interactions between at least the mechanism, the plunger rod, the plunger, and the syringe carrier” as exemplified by the details citations from these paragraphs in the current office action. In this regards, the examiner would like to emphasize that the current amendment doesnot provide details of the claimed kinematic model, peak pressure and impact velocity and determination of predicted peak pressure as a function of impact velocity of the liquid in terms of kinematic model is achieved and the current prior art combinations is sufficient in the teachings of the broad scope of these claimed limitations. In this regard, examiner would like to mention that the details of the drug delivery device is taught by the secondary art Edhouse in Figures 5-9, 13, 32, 33(a), 34 and paragraphs- [0016], [0072], [0073], [0077].
Therefore considering the above rebuttal of the applicant’s argument, the prior art rejection is sustained in the current office action.
	
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-2, 4-5, 7, 11, 18-19, 21-22, 24, 32-33 and 35 are rejected under 35 U.S.C. 103 as being obvious over Fitch et al. hereafter Fitch (Pub. No.: US 2010/0082305 A1), in view of EDHOUSE et al. hereafter Edhouse (Pub. No.: US 2014/0257194 A1).

Regarding Claim 1, Fitch disclose a non-transitory computer-readable medium storing thereon instructions that, when executed on one or more processors, implement a method for determining predicted failure rates of drug injection devices (Fitch: [0002], [0024]), the method comprising:
receiving a set of parameters that specify physical properties of (i) a syringe, and (ii)
a liquid drug, and (iii) a drug injection device configured to deliver the liquid drug to a patient
via the syringe (Fitch: [0024]: probabilistic analysis program that simulates variations and uncertainties in loads, geometry, material behavior and other user-defined inputs to compute probability of failure and probabilistic sensitivity measures of engineered systems),
(Fitch: [0025]: Probabilistic performance models implemented in the NESSUS software include using stress, strain, displacement, vibration, fatigue, fracture, and creep computed by finite element programs. The NESSUS software can perform reliability analyses for multiple components and failure modes, and identify critical random variables and failure modes to support structural design, certification, and risk assessment; Figure 2, [0026], [0027]: cylindrical displacement mode and shape vector; Note how the model changes for a specific variable; Also note The shape vectors represent how the modeling program will change the thickness of the cylinder (inner and outer radii));
applying the received set of parameters to a kinematic model  of the drug injection device (Fitch: [0024], [0025]: finite element analysis) to determine a predicted peak pressure within the syringe, including determining the predicted peak pressure as a function of impact velocity of the liquid drug, and including using the kinematic model to model interactions between at least the mechanism, the plunger rod, the plunger, and the syringe carrier (Fitch: Figure 2, [0025]-[0027]: Probabilistic performance models implemented in the NESSUS software include using stress, strain, displacement, vibration, fatigue, fracture, and creep computed by finite element programs);
determining a probability of failure of the drug injection device using (i) the received failure rate data and (ii) the predicted peak pressure (Fitch: [0025]: Probabilistic performance models implemented in the NESSUS software include using stress, strain, displacement, vibration, fatigue, fracture, and creep computed by finite element programs. The NESSUS software can perform reliability analyses for multiple components and failure modes, and identify critical random variables and failure modes to support structural design, certification, and risk assessment; Figure 2, [0026], [0027]: cylindrical displacement mode and shape vector; Note how the model changes for a specific variable; Also note The shape vectors represent how the modeling program will change the thickness of the cylinder (inner and outer radii)); and
providing an indication of the determined probability of failure to an output device (Fitch: Figures 2 ,3 5, [0026], [0036], [0039]: user interface display of The probabilistic model of this system).
Although Fitch discloses mechanical components (Fittch: [0025], [0026]) , Fitch doesnot explicitly discloses (i) a syringe , and (ii) a liquid drug, and (iii) a drug injection device configured to deliver the liquid drug to a patient via the syringe.
And wherein the drug injection device includes a mechanism configured to drive a plunger rod toward a plunger of the syringe encased in a syringe carrier, and wherein the plunger rod advances the syringe carrier toward a front shell of the drug injection device.
Edhouse discloses (i) a syringe (Edhouse: Figure 13, [0072]: syringe group) , and (ii) a liquid drug (Edhouse: [0008]: nominal volumes of a drug compound), and (iii) a drug injection device configured to deliver the liquid drug to a patient via the syringe (Edhouse: abstract, [Figure 1, Figure 5: A device for the automatic injection of doses of a drug compound). and
wherein the drug injection device includes a mechanism configured to drive a plunger rod toward a plunger of the syringe encased in a syringe carrier, and wherein the plunger rod advances the syringe carrier toward a front shell of the drug injection device (Edhouse: Figure 5-9, 13, 32, 33a, 34, paragraphs- [0016], [0072], [0073], [0077]).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above computer-implemented systems for modeling structural and mechanical components, as taught by Fitch, and incorporating the use of automatic injection device as the mechanical component, as taught by Edhouse.
One of ordinary skill in the art would have been motivated to do this modification in order to provide for an injector device for a reliable automatic injection of a medicament in two successive doses which is user-friendly and is easier to manufacture as compared to the conventional devices, as suggested by Edhouse (Edhouse: [0007]).

Regarding Claims 18 and 32, the claims recite the same substantive limitations as Claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of Fitch and Edhouse discloses the computer-readable medium of claim 1, wherein the implemented method further comprises modeling a fluid column in the syringe as an acoustic medium (Fitch: [0025], [0026]; Edhouse: [0072]).

Regarding Claims 19 and 33, the claims recite the same substantive limitations as Claim 2 and are rejected using the same teachings.

Regarding Claim 4, the combinations of Fitch and Edhouse discloses the computer-readable medium of claim 1, comprising:
using a one-dimensional (1 D) kinematic model to model interactions between at least the mechanism, the plunger rod, the plunger, and the syringe carrier (Edhouse: Figures 13, 33a, 34, [0072], [0073]).

Regarding Claims 21 and 35, the claims recite the same substantive limitations as Claim 4 and are rejected using the same teachings.

Regarding Claim 5, the combinations of Fitch and Edhouse discloses the computer-readable medium of claim 4, wherein using the 1 D kinematic model includes (A) modeling the mechanism as a linear spring with an equilibrium length (Fitch: Figure1, [0018], [0021]; Edhouse: Figures 13, [0072], [0073], [0091]), and/or (B) modeling (i) a pre-impact stage at which the plunger rod has not come in contact with the plunger, (ii) a first impact stage at which the plunger rod comes in contact with the plunger, and (iii) a third impact stage at which the syringe carrier comes in contact with the front shell (Fitch: Figure 1, [0018], [0021]; Edhouse: [0072], [0073], [0115]).

Regarding Claim 22, the claim recites the same substantive limitations as Claim 5 and is rejected using the same teachings.

Regarding Claim 7, the combinations of Fitch and Edhouse discloses the computer-readable medium of claim 1  wherein receiving the set of parameters to the kinematic model (Fitch: Figure 1, [0018], [0021]; Edhouse: [0072], [0073], [0115]).

Regarding Claim 11, the combinations of Fitch and Edhouse discloses the computer-readable medium of claim 1, wherein receiving the set of parameters to the kinematic model includes receiving at least one of the following (a) through (f):
(a) a parameter indicative of plunger elasticity,
(b) a parameter indicative of front shell elasticity,
(c) a parameter indicative of fluid sound speed,
(d) a parameter indicative of viscosity of the drug,
(e) a spring constant, and/or
(f) experimental data indicative of a plurality of test runs of an actual drug injector device that shares at several physical properties with the drug injection device being modeled, and deriving one or more of (i) syringe driver friction, (ii) internal plunger damping, (iii) plunger-syringe friction, and (iv) a shell damping constant from the experimental data (Fitch: Figure 1, [0018], [0021]; Edhouse: [0146], claim 1 : elastic means arranged between said arming means and said plunger means).

Regarding Claim 24, the claim recites the same substantive limitations as Claim 11 and is rejected using the same teachings.

4.	Claims 3, 20 and 34 are rejected under 35 U.S.C. 103 as being obvious over Fitch et al. hereafter Fitch (Pub. No.: US 2010/0082305 A1), in view of EDHOUSE et al. hereafter Edhouse (Pub. No.: US 2014/0257194 A1), further in view of Scandurra et al. hereafter Scandurra (Pub. No.: US 2013/0245665 A1).

Regarding Claim 3, the combinations of Fitch and Edhouse discloses the computer-readable medium of claim 1. The combinations further disclose wherein the implemented method further comprises modeling a fluid column in the syringe (Edhouse: [0072], [0088], [0107])
Fitch and/or Edhouse donot teach Korteweg equation.
Scandurra discloses Korteweg equation (Scandurra: [0003]: Moens-Korteweg equation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above computer-implemented systems for modeling structural and mechanical components, as taught by the combinations of Fitch and Edhouse, and incorporating the use of Korteweg equation in the model, as taught by Edhouse.
One of ordinary skill in the art would have been motivated to do this modification in order to reducing pulsatile pressure and improving compliance. in the pulmonary artery, as suggested by Edhouse (Scandurra: [0009]).

Regarding Claims 20 and 34, the claims recite the same substantive limitations as Claim 3 and are rejected using the same teachings.

5.	Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Fitch et al. hereafter Fitch (Pub. No.: US 2010/0082305 A1), in view of EDHOUSE et al. hereafter Edhouse (Pub. No.: US 2014/0257194 A1), further in view of Garcia De Castro Andrews et al. hereafter Andrews (Pub. No.: US 2012/0219589 A1).

Regarding Claim 9, the combinations of Fitch and Edhouse discloses the computer-readable medium of claim 1. 
Fitch further discloses receiving the set of parameters to the kinematic model (Fitch: [0024], [0025]: finite element analysis).
 	However the combinations of Fitch and Edhouse donot explicitly disclose receiving parameters indicative of masses of components, including at least one of: (i) mass of syringe carrier, (ii) mass of pre-filled syringe with drug, (iii) mass of plunger, (iv) mass of rod, or (iv) mass of spring.
Andrews disclose wherein receiving the set of parameters to the kinematic model includes receiving parameters indicative of masses of components, including at least one of: (i) mass of syringe carrier, (ii) mass of pre-filled syringe with drug, (iii) mass of plunger, (iv) mass of rod, or (iv) mass of spring (Andrews: [0017], [0053]: mass of the injectable needle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above computer-implemented systems for modeling structural and mechanical components, as taught by the combinations of Fitch and Edhouse, and 
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe, simple and effective alternative to conventional percutaneous drug delivery systems based on hypodermic needles and syringes, and drugs that require refrigerated storage and reconstitution prior to administration, as suggested by Andrews (Andrews: [0003]).

6.	Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Fitch et al. hereafter Fitch (Pub. No.: US 2010/0082305 A1), in view of EDHOUSE et al. hereafter Edhouse (Pub. No.: US 2014/0257194 A1), further in view of Bressolle et al. hereafter Bressolle (“A Weibull Distribution Model for lntradermal Administration of Ceftazidime”, American pharmaceutical Association, 1993, pp 1175-1178).
	
Regarding Claim 17, the combinations of Fitch and Edhouse discloses the computer-readable medium of claim 1.
 	The combinations of Fitch and Edhouse further discloses determining the probability of failure of the drug injection device (Fitch: [0025]: Probabilistic performance models implemented in the NESSUS software include using stress, strain, displacement, vibration, fatigue, fracture, and creep computed by finite element programs; Edhouse: abstract, [Figure 1, Figure 5: A device for the automatic injection of doses of a drug compound).
However, the combinations of Fitch and Edhouse donot explicitly disclose applying a two-term Weibull distribution function.
Bressolle: abstract, page 1176, column 2: result section: Weibull absorption model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above computer-implemented systems for modeling structural and mechanical components, as taught by the combinations of Fitch and Edhouse, and applying a two-term Weibull distribution function in the model, as taught by Bressolle.
One of ordinary skill in the art would have been motivated to do this modification in order to provide an appropriate mathematical model to describe the drug intake process, as suggested by Bressolle (Bressolle: [page 1175 column2 paragraph 2]).

Examination Considerations
7. 	 Examiner has cited particular columns and line numbers (or paragraphs) in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The entire reference is considered to provide disclosure relating to the claimed invention.
8. 	 The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. 
9.  	Examiner's Notes are provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless otherwise stated, the Examiner's Notes are not prior art but a link to prior art that one of ordinary skill in the art would find inherently appropriate.

Conclusion
10.  	Claims 1-5, 7, 9, 11, 17-22, 24 and 32-35 are rejected.

11.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
Correspondence Information
12. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127